     Case 5:20-cv-00329 Document 19 Filed 03/10/21 Page 1 of 2 PageID #: 231




                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                BECKLEY DIVISION

ROY KNIGHT,

             Petitioner,

v.                                                    Case No. 5:20-cv-00329


WARDEN, FCI Beckley,

             Respondent.



       MEMORANDUM OPINION and ORDER SEALING DOCUMENTS

       Pending before the Court is Respondent’s Motion to Seal Exhibits, (ECF No. 18),

requesting the attached Exhibit Nos. 1 through 7 and Exhibit Nos. 13 through 15 be filed

under seal and made a part of Respondent’s Supplemental Brief. (ECF No. 17). The Court

notes that Exhibit Nos. 1 through 7 and Exhibit Nos. 13 through 15 contain confidential

information. Due to the confidential information contained in the exhibits, and the

requirement that such information not be published, the Court GRANTS the Motion to

Seal and ORDERS that Exhibit Nos. 1 through 7 (ECF No. 18-1-7) and Exhibit Nos. 13

through 15, (ECF Nos. 18-8-10), be sealed and made a part of Respondent’s Supplemental

Brief in Response to Petitioner’s Motion Pursuant to 28 U.S.C. § 2241. (ECF No. 17).

       The undersigned is cognizant of the well-established Fourth Circuit precedent

recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a

document, the Court must follow a three step process: (1) provide public notice of the

request to seal; (2) consider less drastic alternatives to sealing the document; and (3)
    Case 5:20-cv-00329 Document 19 Filed 03/10/21 Page 2 of 2 PageID #: 232




provide specific reasons and factual findings supporting its decision to seal the documents

and for rejecting alternatives. Id. at 302. In this case, Exhibit Nos. 1 through 7 and Exhibit

Nos. 13 through 15 to Respondent’s Supplemental Brief shall be sealed and will be

designated as sealed on the Court’s docket. The Court deems this sufficient notice to

interested members of the public. The Court has considered less drastic alternatives to

sealing the documents, but in view of the confidential nature of the information, and the

fact that the information is interspersed throughout Exhibit Nos. 1 through 7 and Exhibit

Nos. 13 through 15, no such alternatives are feasible at this time. Accordingly, the Court

finds that sealing Exhibit Nos. 1 through 7 and Exhibit Nos. 13 through 15 to Respondent’s

Supplemental Brief does not unduly prejudice the public’s right to access court

documents.

       The Clerk is instructed to provide a copy of this Order to Petitioner and counsel of

record.

                                           ENTERED: March 10, 2021
